DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
	Claims 1-2, 4-9, 13-16, 18-24, and 29-30 are pending. 
	Claims 1-2, 4-9, 13-14, 23-24, and 29-30 are withdrawn from consideration as being drawn to a non-elected invention and non-elected species.                                                                                                                                                      
	Claims 15-16 and 18-22 are examined in the following Office action. 

Claim Objections and Rejections that are Withdrawn
	The indefiniteness rejection has been withdrawn in light of Applicant’s amendment to the claims. However, a new rejection is set forth in light of these amendments. 
	The obviousness rejection is withdrawn in light of Applicant’s amendment to the claims. 

Claim Objection
	Claim 22 is objected to for its grammar. The claim is directed to the method further comprising a blocking sequence comprises. The Examiner suggests amending the claim to recite “comprising”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 15-16 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is directed to “a target gene” and two instances of “in order.” With respect to “a target gene”, the claim is indefinite because it is unclear how the target gene relates, if at all, to the foreign polypeptide. Is the target gene a foreign polypeptide? The factor that allows expression of the silenced foreign nucleic acid? What targets the target gene? Because the wherein clause does not specifically recite the factor for facilitating expression in the RNA viral vector, the Examiner has interpreted target gene to “the factor for activating or facilitating the expression of the inactive or silenced foreign nucleic acid sequence.” The specification states that the term target gene refers to a nucleic acid sequence introduced into a host cell or a host through a stable transformation procedure to produce the foreign polypeptide. However, the usage of the target gene in part (b) is in transiently expressed. Therefore, the definition set forth by Applicant in the specification further exacerbates the indefiniteness. 
With respect to “in order”, the claim is indefinite because the language makes it seem as though two viral vectors are present. However, the claim amendment recites “the recombinant viral vector comprises, in order, a promoter…and in order a replicase-movement protein fusion protein.” What structure is intended by the claim? Multiple RNA viral vectors? A single RNA viral vector? 
All dependent claims are included in this rejection. 



	Claim 22 is directed to the method further comprising a blocking sequence. The claim is rendered indefinite because it is unclear what further comprises the blocking sequence. Does the plant comprise an additional blocking sequence? The recombinant RNA viral vector? Given the competing interpretations, the metes and bounds of the claimed invention cannot be determined as claimed. It is noted that the claim is drawn to a method for producing a polypeptide and does not imply where the blocking sequence is located, given the disparate elements. 
New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 15-16 and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 15-16 and 18-22 introduce new matter as the claims recite the limitation: "a recombinant RNA viral vector comprises, in order, a promoter, a first FRT sequence, a stuffer, a second FRT sequence, a target gene, and a poly a tail; and, in order, a replicase-movement protein fusion protein.” There is no support in the specification for this limitation. The limitation of:  ""a recombinant RNA viral vector comprises, in order, a promoter, a first FRT sequence, a stuffer, a second FRT sequence, a target gene, and a poly a tail; and, in order, a replicase-movement protein fusion protein" was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed. The specification discloses a viral vector comprising a factor for facilitating the expression of the inactive or silenced foreign nucleic acid sequence but does not describe the instantly claimed limitation.  There is no guidance in the specification to create a viral vector comprising an inactivated activating factor and from MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  Therefore, it is the Examiner’s position that the disclosure does not reasonably 
	

Enablement
Claims 15-16 and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are directed to a transgenic plant comprising a silenced or inactive foreign nucleic acid sequence which encodes a foreign polypeptide upon activation. The claims require infecting the transgenic plant to transiently express a factor for activating expression of the nucleotide sequence encoding the foreign polypeptide by way of a recombinant RNA viral vector comprising the foreign polypeptide with a recombinant RNA viral vector comprising a promoter, a first FRT sequence, a stuffer, a second FRT sequence, a Target Gene, and a poly A tail, and a replicase-movement protein fusion protein. 
The claim lacks enablement because the factor meant to activate expression of the integrated sequence in part (a) is inactivated in part (b). Part (b) comprises FRT-stuffer-FRT sequences in front of the factor for activating or facilitating the expression of the nucleic acid. Thus, the factor (i.e. FLP recombinase) will not be expressed because of its presence behind the FRT-stuffer-FRT sequence, similar to the nucleotide sequence encoding the foreign polypeptide in part (a). Without expression of the factor in part (b), the silenced nucleic acid encoding the . 
Conclusion
	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662